Title: Enclosure I: Notes on Plan of a Prison, 31 March 1797
From: Jefferson, Thomas
To: 


                    EnclosuresINotes on Plan of a Prison
                    
                    Notes and Explanations
                    Fig. 1. The Ground plat of the building, which is an octagonal periphery of barracks, two stories high, within a single order, having before them a piazza, or arcade every arch of which corresponds to a lower and upper cell, which recieve their light and air through the arch and their own grated door. The cells are 8 f. wide, 10 f. long and 9. f. high in the clear, as directed by the act of assembly, the walls of rough stone 2. f. thick, except the arcade or inner front, the whole of which must be of brick, as well as the cross arches and vaults of the  cells. The lower story is destined for the cells of rigorous confinement, the lower part of the arch having a venetian blind to exclude the sight while it admits air. The internal area is of 340. feet diameter. Being drawn on a ruled paper, every line of which is 2. feet, the dimensions of every part may be seen without particularly noting them.
                    
                        A. is the jailer’s house, the internal of which may be arranged ad libitum.
                        B. is the infirmary, the internal to be arranged ad libitum.
                        C. is a piazza, along which the watchman may perform his rounds every night, as the law directs. There must be cross arches of 60°. from each of the pillars of the piazza to the front wall of the cells, in order that vaults of only 4. Inches thick may be thrown from cross arch to cross arch to support a paved floor in the piazza on a level with the floor of the upper cells, which are destined for Penitentiary or milder confinement.
                        D. are the cells of rigorous confinement. To each must be a privy hole lined with plate iron, leading through the wall so that the matter may fall into the fossé. Above are the Penitentiary cells: the privies for which are in the 8. angles, as it is presumed these persons will be at liberty to go out of their cells. Every cell above and below to have an irongrated door, and an internal sash door which the prisoner may open or shut at pleasure. The steps to the upper cells must be placed so as best to answer the views of police entertained. The cells both above and below to be vaulted with an arch of 60°. of the thickness of a brick’s length, the ends of the brick pointing downwards, and every course of them forming a distinct arch. Arches of 60°. are directed because they are stronger than half circles. The half circle is only to be used for the Arcades, for beauty.
                        E. is a fossé, 9. f. deep below the surface of the ground, and 18. f. wide, surrounding the whole.
                        F. is a bank 9. f. high, made of the earth thrown out of the fossé, faced with stone, and so presenting a perpendicular of 18. f. to a prisoner who has escaped from his cell. On the top of the bank plant trees.
                        g.h. shews the direction of the cross walls.
                    
                    Fig. 2. is a section across the building. It shews the bank, fossé, upper and lower cells the vault which supports the upper floor of the piazza, and the level of the ground.
                    Fig. 3. is a section lengthwise through a cell and 2 half cells above and below, shewing their vaults of 60°.
                    Fig. 4. is the external front of an Arch and 2. half arches, shewing the grated doors through them.
                    Fig. 5. is an elevation of the side of the octagon having the jailer’s house in it, and looking into the area.
                    The roof of the cells is to be covered with slate, so that there will be not a particle of wood in that part of the building but the joists, rafters and sheeting boards, and the sash doors. The whole of the cells are to be warmed by flue pipes leading from common fires in the manner a green house is warmed, and indeed as is usual in this country over the mountains, where all the rooms are sometimes warmed from a single fire.
                    The great size of the area (340. f.) will admit barracks to be set up for carrying on any kind of work. The entrance must be through the jailer’s house by a draw bridge.
                    The law directs that 200. persons shall be accomodated, and at an expence of  30,000 Dollars. This cannot be done on this plan. If the 200. cells prepared in this draught are to be kept, it will cost more than that sum. If the sum of 30,000. D. be adhered to, the number of cells must (if this plan be preserved) be reduced to 10. of a side, 144. in the whole besides the jailer’s house and infirmary, and the fossé must be omitted. The internal area of the building will then be 245 instead of 340. feet.
                    I shall attempt an estimate of the cost on the scale here drawn as well as on the reduced scale (to wit of 10. instead of 14. cells of a side) but, it will be merely conjectural as I know nothing of the Richmond prices. I shall guess from what I know of prices at some other places, or from other circumstances.
                    There will be many details to be supplied by the workman; I have not descended into them, because less qualified to do it, and because it is probable that others have been invited to propose plans, and that some better ones will be proposed. Should this be adopted, I should be glad to be informed of it, that I may send a drawing of a plain neat cornice, and give some other directions respecting appearance.
                